DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election of Group I (claims 1-16) in the reply filed on 9/6/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claims 1-20 are pending in the application.  Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-16 are currently under examination.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claims 1-5 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poehmerer et al. (US 2020/0010827 A1).
Regarding claim 1
Poehmerer et al. teach, throughout the whole document, a polynucleotide synthesis system (e.g., microchip-based nucleic acid synthesis system. See paragraphs [0101] and [0748]), comprising: a first substrate (e.g., a microchip comprising a plurality of well structures) having a solution (e.g., fluid in the well) applied thereto (see paragraphs [0101], [0748] and [0752]; Figures 2A and 2B); a first electrode coupled to the first substrate and operable as an anode to drive electrochemical acid generation in the solution (see paragraphs [0010], [0016], [0101], [0289] and [0748]; Figures 2A and 2B); and a polynucleotide synthesis region (e.g., bead or solid support in each well) functionalized to anchor and support polynucleotide synthesis through the addition of phosphoramidites (i.e., amidites) (see paragraphs [0010], [0016], [0101], [0365], [0654] and [0748]; Figures 2A and 2B).
Regarding claim 2
The polynucleotide synthesis system according to Poehmerer et al., further comprising control circuitry operable to controllably apply and remove a first potential at the first electrode (see paragraphs [0101] and [0285]-[0287]; Figure 2A).
Regarding claim 3
The polynucleotide synthesis system according to Poehmerer et al., further comprising a second electrode coupled to the first substrate and operable as a cathode to absorb acid from the solution (see paragraphs [0284]-[0289]; Figures 2A and 2B).
Regarding claim 4
The polynucleotide synthesis system according to Poehmerer et al., wherein the polynucleotide synthesis region (e.g., bead or solid support in each well) is located between the first electrode and the second electrode (see paragraph [0101]; Figures 2A and 2B).
Regarding claim 5
The polynucleotide synthesis system according to Poehmerer et al., wherein the first electrode and second electrode are planar (see Figures 2A and 2B), and wherein the second electrode surrounds the first electrode when viewed perpendicular to the first substrate (see paragraph [0308]; Figure 17).
Regarding claim 7
The polynucleotide synthesis system according to Poehmerer et al., further comprising a plurality of first electrodes configured as an array (see paragraph [0278]; Figures 2A and 2B).
Regarding claim 8
The polynucleotide synthesis system according to Poehmerer et al., wherein the second electrode surrounds each of the plurality of first electrodes in the array such that the second electrode separates each first electrode in the plurality of first electrodes from all other first electrodes in the plurality of first electrodes (see paragraph [0284]: “In an alternative embodiment, the cover electrode [second electrode] for each well is replaced with one or more electrodes embedded or positioned along one or more sidewall of each well.”).
Regarding claims 9-10
Poehmerer et al. teach that the solution comprises a reversible redox pair comprising hydroquinone and benzoquinone (paragraph [0286]), wherein benzoquinone may be replaced with 2,3,5,6-tetrachloro-1,4-benzoquinone (i.e., tetrachloro-1,4-benzoquinone) (see paragraph [0332]). As evidenced by paragraph [0311] and Figure 37 of the instant application (or paragraph [0308] and Figure 37 of the published application), the reversible redox pair comprising hydroquinone (HQ) and tetrachloro-1,4-benzoquinone (TQ) is configured with a redox potential lower than 1.2 volts.
Regarding claim 11
The polynucleotide synthesis system according to Poehmerer et al., further comprising a second substrate advanceable (see paragraph [0159]: “The support can be immobilized at an addressable position of a carrier”) toward (see paragraph [0402]: “…moveable support structure that can allow the bead collection device 1905 to be actuated in up to three degrees of freedom…bead collection device to transfer a bead or other substrate into a microwell plate”) and retractable from the first substrate (see paragraph [0399]: “…the bead or other substrate can be collected by a bead collection device that can be programmed and controlled to extract”), wherein the second substrate comprises a protrusion extending from the second substrate (see paragraph [0159]: “The solid support can be a non-bead type particle (e.g., a filament) of similar size”), wherein the polynucleotide synthesis region is located on the protrusion (see paragraph [0159]: “…solid support refers to a porous or non-porous material on which polymers such as nucleic acid molecules can be synthesized and/or immobilized”), wherein the first substrate comprises a well corresponding to the protrusion such that, when the second substrate is advanced toward the first substrate, at least a portion of the protrusion at least partially enters the well (see paragraph [0012]: “…more than one bead (or nucleic acid synthesis substrates of other shapes) may be in some or all of the wells”).
Regarding claim 12
The polynucleotide synthesis system according to Poehmerer et al., wherein the first substrate comprises a well, and wherein the first electrode is disposed at a bottom of the well (see paragraphs [0016], [0101] and [0748]; Figures 2A and 2B).
Regarding claim 13
The polynucleotide synthesis system according to Poehmerer et al., wherein the second electrode is disposed at least one of (i) on a side of the well, (ii) on a rim of the well, or (iii) at least partially overhanging a rim of the well (see paragraph [0284]; Figure 17).
Regarding claim 14
The polynucleotide synthesis system according to Poehmerer et al., wherein at least a portion of the second electrode extends over the first electrode with a gap therebetween occupied by the solution, forming a ceiling over the first electrode (see paragraphs [0088] and [0620]).
Regarding claim 15
The polynucleotide synthesis system according to Poehmerer et al., wherein at least a portion of the second electrode extends from the first substrate to a height greater than a height of the first electrode to form a wall to at least partially contain acid generated at the first electrode (see paragraphs [0087] and [0284]; Figure 17).
Regarding claim 16
The polynucleotide synthesis system according to Poehmerer et al., wherein the substrate and the first electrode comprise portions of a complementary metal oxide semiconductor (CMOS) chip fabricated on a node of 65 nm or below (see paragraphs [0625] and [0629]).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Poehmerer et al. (US 2020/0010827 A1) as applied to claims 1-5 and 7-16 above, and further in view of Bradley et al. (US 9,103,775 B2).
Poehmerer et al. teach the polynucleotide synthesis system of claims 1-5 and 7-16 as discussed above.  Poehmerer et al. do not specifically disclose that the first electrode and the second electrode are interdigitated.
However, Bradley et al. teach that such electrodes may be arranged to be interdigitated (see column 12, lines 16-24).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the first electrode and the second electrode in an interdigitated way, as taught by Bradley et al., in the polynucleotide synthesis system of Poehmerer et al. thus arriving at the instantly claimed invention, because such a configuration would provide the benefit of a compact electrode arrangement (see Bradley et al., column 12, lines 21-24).  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Conclusion
10.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639